       Case 3:20-cv-01338-VLB Document 39 Filed 04/01/21 Page 1 of 19




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 KRYSZTOF KOSIERADZKI,                 :
 ET AL.,                               :
      Plaintiffs,                      :        No. 3:20-CV-01338 (VLB)
                                       :
       v.                              :
                                       :         April 1, 2021
 EVERSOURCE SERVICE ENERGY             :
 COMPANY,                              :
     Defendant.                        :
                                       :
                                       :

            MEMORANDUM OF DECISION ON PLAINTIFFS’ MOTIONS
            TO AMEND THE COMPLAINT, TO SUBSTITUTE A PARTY,
            AND TO REMAND TO STATE COURT [ECF NOS. 15, 16, 17]

                                    Background

      This putative class action was filed by Plaintiffs Krysztof Kosieradzki, Stan

Baker d/b/a Acupuncture of Greater Hartford, and Michael O’Neill on behalf of

themselves and other Connecticut home and business owners who were

customers of Defendant Eversource Energy Service Company, and who lost

electrical power during Tropical Storm Isaias, which hit Connecticut on August 4,

2020 (the “Outage”). [ECF No. 1 (Complaint) ¶¶ 1-8]. Plaintiffs filed their complaint

and summons with a return date of September 1, 2020 in Connecticut Superior

Court in the Hartford Judicial District, and on September 9, 2020, Defendant

removed the case to this Court. [ECF No. 1].


      The case was originally assigned to the Honorable Robert N. Chatigny but

was transferred to the Honorable Janet Bond Arterton on September 16, 2020. [ECF

No. 10]. On September 29, 2020, Plaintiffs filed a Motion to Amend the Complaint,

                                                                                   1
        Case 3:20-cv-01338-VLB Document 39 Filed 04/01/21 Page 2 of 19




a Motion to Substitute Party, and a Motion to Remand to State Court. [ECF Nos.

15, 16, 17]. On October 15, 2020, the case was reassigned to the Honorable Jeffrey

A. Meyer. [ECF No. 21]. On November 18, 2020, Defendant opposed Plaintiffs’

Motion to Amend and to Remand, and the next day the Court set the motions down

for a hearing on December 21, 2020, which was continued to December 28, 2020.

[ECF Nos. 25, 26, 27, 29]. On December 28, 2020, Judge Meyer recused himself

from this matter, and on January 8, 2021, the case was transferred to the

undersigned. [ECF Nos. 32, 34].1


                                   Legal Standard


      “Except as otherwise expressly provided by Act of Congress, any civil action

brought in a State court of which the district courts of the United States have

original jurisdiction, may be removed by the defendant or the defendants, to the

district court of the United States for the district and division embracing the place

where such action is pending.” 28 U.S.C. § 1441(a).


      The Class Action Fairness Act of 2005, Pub. L. No. 109-2, 119 Stat. 4 (codified

as amended at 28 U.S.C. §§ 1332(d), 1453, 1711-15) (“CAFA”) provides that “[t]he

district courts shall have original jurisdiction of any civil action in which the matter

in controversy exceeds the sum or value of $5,000,000, exclusive of interest and

costs, and is a class action in which any member of a class of plaintiffs is a citizen

of a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A). Under CAFA,



1This court is a customer of Eversource but did not experience the Outage. The
parties were notified of these facts and afforded an opportunity to move to recuse
or disqualify but did not so.
                                                                                      2
        Case 3:20-cv-01338-VLB Document 39 Filed 04/01/21 Page 3 of 19




“the term ‘class members’ means the persons (named or unnamed) who fall within

the definition of the proposed or certified class in a class action.” 28 U.S.C. §

1332(d)(1)(D).


      Under Rule 15(a), “[t]he court should freely give leave [to amend pleadings]

when justice so requires.” Fed. R. Civ. P. 15(a). “In the absence of any apparent

or declared reason ... such as undue delay, bad faith or dilatory motive on the part

of the movant ... [or] undue prejudice to the opposing party by virtue of allowance

of the amendment ... the leave sought should, as the rules require, be ‘freely

given.’” Kroshnyi v. U.S. Pack Courier Servs., Inc., 771 F.3d 93, 109 (2d Cir. 2014)

(quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).


                                    Discussion


      Plaintiffs’ Complaint


      Plaintiffs allege that “[o]n or about August 4, 2020, a tropical storm

(hereinafter ‘tropical storm’ or ‘the storm’), now known as Tropical Storm Isaiah,

hit Connecticut. This storm led to massive power outages throughout the state.

Most of those without power were customers of Eversource.” Complaint ¶ 8.


      “Plaintiffs bring this action as a class action. The class is comprised of

homeowners and business owners who are similarly situated to the plaintiffs in

that they:


      a. are located in and conduct their business in Connecticut;
      b. are customers of the defendant; and



                                                                                  3
        Case 3:20-cv-01338-VLB Document 39 Filed 04/01/21 Page 4 of 19




      c. lost their electrical power following the snowstorm2 [sic: tropical storm]
      for an unreasonable period of time as described below.” Id. ¶ 18.

      “Plaintiffs believe . . . that the potential class number is likely in excess of

one thousand businesses based upon the size of the area Eversource covers and

its status as the largest electrical provider in the state,” id. ¶ 19, and “[t]he amount

in demand is more than $1.5 billion dollars [sic], exclusive of interest and costs.”

Id. (Statement of Amount in Demand).


      Defendant’s Notice of Removal

      On September 9, 2020, Eversource “g[ave] notice of its removal from the

Superior Court of the State of Connecticut, Judicial District of Hartford, to this

Court on the basis of diversity jurisdiction under CAFA.” [ECF No. 1 (Notice of

Removal) at 1]. Eversource argued that the $5,000,000 amount in controversy

requirement was met as Plaintiffs had, in their Statement of Amount in Demand,

stated that the amount in controversy was “more than $1.5 billion.” Id. ¶¶ 4, 7.

Eversource also argued that CAFA’s “minimal diversity” requirement, whereby

“any member of a class of plaintiffs is a citizen of a State different from any

defendant,” 28 U.S.C. § 1332(d)(2)(A), was met because “the putative class includes

homeowners who are ‘citizens’ of a state other than Connecticut but who own

vacation and/or second homes along the Connecticut shoreline, the Northwest

Hills of Litchfield County, and other areas of Connecticut,” and because:


      members of the putative class include businesses who are ‘citizens’
      of a state other than Connecticut. For example, the putative class
      contains businesses that have operating locations in Connecticut, but

2 Plaintiffs’ reference to a “snowstorm” is a “scrivener’s error” that Plaintiffs seek
to correct through their Amended Complaint. [ECF No. 15 at 2-3].
                                                                                      4
        Case 3:20-cv-01338-VLB Document 39 Filed 04/01/21 Page 5 of 19




      that are ‘citizens’ of a state or states other than Connecticut. Upon
      information and belief, this includes without limitation, local branches
      of national banks, retailers, and numerous other businesses with
      physical locations in Connecticut that are owned by corporations,
      limited liability partnerships, limited liability companies, and/or
      individuals who are not ‘citizens’ of Connecticut.
Id. ¶¶ 11-12.


      Plaintiffs’ Motions to Amend, Substitute Party, and Remand


      Plaintiffs move with consent to substitute “The Connecticut Light and Power

Company d/b/a Eversource Energy (CL&P)” for originally named Defendant

Eversource Service Energy Company, having now learned that CL&P is the “proper

party defendant.” [ECF No. 16 at 1-2]; see also [ECF No. 25 at 3 n.1].


      Plaintiffs also move with consent to correct certain scrivener’s errors in the

original complaint, such as the term “snowstorm,” which should have been

“tropical storm.” [ECF No. 15 at 1-3]; [ECF No. 25 at 3].


      Plaintiffs also move, lacking consent, to amend their complaint “to clarify

their original intent and definition of the ‘putative class of homeowners and

business owners’ alleged in their original complaint affected by the tropical storm

. . . to reflect a purely ‘Connecticut-based’ putative class of citizens and residents

domiciled in Connecticut.” [ECF No. 15 at 2-3 (emphasis in original)].


      Specifically, in the Amended Complaint, Plaintiffs seek to add that this class

action is brought “on behalf of all primary residents and/or citizens domiciled in

the State of Connecticut.” [ECF No. 15 (Proposed Am. Compl.) ¶ 2]. Plaintiffs also

seek to change their Paragraph 18 class definition from “The class is comprised of


                                                                                    5
        Case 3:20-cv-01338-VLB Document 39 Filed 04/01/21 Page 6 of 19




homeowners and business owners who are similarly situated to the plaintiffs in

that they are located in and conduct their business in Connecticut,” [ECF No. 1

(Compl.) ¶ 18(a)], to “The class is comprised of Connecticut Residents and/or

Citizens domiciled in Connecticut who are primary homeowners and business

owners who are similarly situated to the plaintiffs in that they are located in and

conduct their business in Connecticut.” [ECF No. 15 (Proposed Am. Compl.) ¶ 18

(emphasis in Proposed Amended Complaint)]. Plaintiffs state that:


      The purpose of the Amended Complaint in addition to substitute and
      name the proper party defendant is to clarify the original intent of the
      covered litigated class description of the putative class in the original
      complaint as ‘citizens’ of Connecticut instead of ‘residents’ of
      Connecticut; and would constitute a ‘clarification’ for jurisdictional
      purpose and not an [sic] true amendment for jurisdictional purpose;
      thereby allowing the Court to consider the Amended Complaint in
      determining a remand back to state court. The purpose of the
      plaintiffs’ Amended Complaint is to clarify issues pertaining to
      jurisdiction under CAFA and not for the purpose of eliminating a
      federal question to avoid federal jurisdiction.
[ECF No. 15 at 11 (citing Benko v. Quality Loan Serv. Corp., 789 F.3d 1111, 1117

(9th Cir. 2015) (“[w]here a defendant removes a case to federal court under CAFA,

and the plaintiffs amend the complaint to explain the nature of the action for

purposes of our jurisdictional analysis, we may consider the amended complaint

to determine whether remand to the state court is appropriate.”)].


      Plaintiffs also move to remand this case to state court.         [ECF No. 17].

Plaintiffs argue generally that “[t]he defendant bears ‘the burden of demonstrating

the propriety of removal,’” id. at 4 (quoting Grimo v. BlueCross/BlueShield of Vt.,

34 F.3d 148, 151 (2d Cir. 1994)), “all factual and legal issues must be resolved in

favor of the plaintiff,” id. (quoting Pampillonia v. RJR Nabisco, Inc., 138 F. 3d 459,

                                                                                    6
        Case 3:20-cv-01338-VLB Document 39 Filed 04/01/21 Page 7 of 19




461 (2d Cir. 1998)), and “[u]nless the removing party can establish subject matter

jurisdiction through ‘competent proof,’ ‘the party seeking remand is presumed to

be entitled to it’ and remand is mandatory.” Id. at 4-5 (emphasis in Motion to

Remand) (quoting Brown v. Diversified Maint. Sys., No. 16-CV-230, 2016 WL

3207712, at *2 (W.D.N.Y. June 9, 2016) (quoting Bellido-Sullivan v. AIG, Inc., 123 F.

Supp. 2d 161, 163 (S.D.N.Y. 2000)).


      In specific, Plaintiffs argue that CAFA’s “home state exception” requires the

Court to remand the case to state court “when more than two-thirds of the putative

class members are citizens of the state where the action was filed, the principal

injuries occurred in that same state, and at least one significant defendant is a

citizen of that state. 28 U.S.C. § 1332(d)(4)(A); and/or where two-thirds or more of

the members of all proposed plaintiff classes in the aggregate, and the primary

defendants, are citizens of the State in which the action was originally filed. 28

U.S.C. § 1332(d)(4)(B).” [ECF No. 17 at 6]. Plaintiffs argue that this mandatory

CAFA removal exception is met because their class definition, as amended,

excludes Connecticut residents, and therefore plaintiffs, domiciled out-of-state, id.

at 6-9, which means that “more than two-thirds of the putative class members are

citizens of the state where the action was filed,” and even if Connecticut residents

domiciled out-of-state are included, they do not amount to more than one-third of

the potential plaintiff class member population. Id. at 9-11. “Therefore, the Court

shall decline jurisdiction and remand this truly intrastate matter back to State

Court.” Id. at 11 (emphasis in original).




                                                                                   7
        Case 3:20-cv-01338-VLB Document 39 Filed 04/01/21 Page 8 of 19




      Defendant’s Opposition


      As mentioned, Eversource consents to Plaintiffs’ Motion to Substitute Party

and to Plaintiffs’ correcting scrivener’s errors in the original complaint, but

Eversource opposes Plaintiffs’ Motion to Amend to the extent it seeks to change

or “clarify” the class definition and opposes Plaintiffs’ Motion to Remand. [ECF

Nos. 25, 26].


      Eversource concedes that “permission to amend should be freely granted,”

[ECF No. 25 at 4-5 (quoting Cresswell v. Sullivan & Cromwell, 922 F.2d 60, 72 (2d

Cir. 1990))], but argues that the Court should deny Plaintiffs’ Motion to Amend

because “Plaintiffs’ supposed ‘clarification’ is an improper attempt to defeat

diversity and divest this Court of federal jurisdiction in support of their Motion to

Remand to Connecticut state court, which was filed on the same day as the Motion

to Amend.” Eversource contends amendment which has the effect of defeating

this Court’s jurisdiction “is not permitted under established law regarding CAFA

jurisdiction and would prejudice Eversource’s right to have this case heard in

federal court.” Id. at 3-4.


      Eversource argues that “no antiremoval presumption attends cases

invoking CAFA, which Congress enacted to facilitate adjudication of certain class

actions in federal court,” id. (quoting Dart Cherokee Basin Operating Co., LLC v.

Owens, 574 U.S. 81, 89 (2014)), and argues that Plaintiffs’ reliance on Benko is

misplaced.




                                                                                   8
          Case 3:20-cv-01338-VLB Document 39 Filed 04/01/21 Page 9 of 19




         In Benko, Eversource argues, the Ninth Circuit affirmed the District Court’s

grant of a motion to amend, but that motion was brought to clarify the nature of the

Defendant, not to change the class definition. [ECF No. 25 at 7]. “Benko is not, as

the Plaintiffs in this case would suggest, an open invitation to amend, nor does it

provide an avenue to change substantive allegations to avoid federal jurisdiction.”

Id. Rather, Eversource argues, the Ninth Circuit clarified Benko in Broadway Grill,

Inc. v. Visa Inc., 856 F.3d 1274 (9th Cir. 2017), where the plaintiffs, as here, sought

to amend their complaint to limit the class to “only ‘California citizens,’ in order to

eliminate minimal diversity.” [ECF No. 25 at 8 (emphasis in Opposition)]. The Ninth

Circuit explained:


         Benko itself recognized that CAFA ‘favors federal jurisdiction’ and that
         only certain ‘CAFA-specific issues,’ such as whether a particular in-
         state defendant was ‘significant,’ that were highly unlikely to be
         addressed in a state court complaint, justified allowing amendments.
         . . . It was only under those limited circumstances, where the ‘plaintiffs
         can provide a federal court with the information’ that amendments that
         could potentially affect jurisdiction were allowed. . . . A class
         definition, however, will always be present in any class action
         complaint, state or federal. The amendment in this case did not merely
         provide relevant information. It changed the nature of the action.
Id. at 8-9 (quoting Broadway Grill, 856 F.3d at 1278) (emphasis in Opposition).


         Eversource summarizes that Plaintiffs here are attempting to do what the

Ninth Circuit disallowed in Broadway Grill, namely, to amend their complaint to

limit the class to those domiciled in Connecticut, i.e. Connecticut citizens, so as to

defeat federal subject matter diversity jurisdiction and require remand to state

court.    Id at 9.   “The only purpose for Plaintiffs’ amendment is to prejudice




                                                                                      9
        Case 3:20-cv-01338-VLB Document 39 Filed 04/01/21 Page 10 of 19




Eversource by depriving it of minimal diversity and federal jurisdiction. Therefore,

as in Broadway Grill, the Court should not allow such an amendment.” Id.


       As far as Plaintiffs’ Motion to Remand this case to state court, Eversource

argues that its removal to this Court was proper because the original Complaint

included in the proposed class numerous non-citizens of Connecticut, meaning

that “minimal diversity” for CAFA purposes was satisfied. [ECF No. 26 at 1-8]. This

is because, Eversource argues:


       Given the scope of the outages occasioned by Tropical Storm Isaias,
       coupled with what is known to Eversource about its customer base,
       minimal diversity is satisfied because there are members of the
       putative class that include individuals, corporations, and other
       business organizations who, upon information and belief, are citizens
       of a state other than Connecticut. For example, the putative class
       includes individuals who are citizens of other states and own vacation
       homes in Connecticut (along the Connecticut shore, in the
       northwestern hills, and other areas), as well as businesses that have
       operating locations in Connecticut but are citizens of other states for
       diversity purposes. (Notice of Removal, ¶¶10-12). Therefore, this case
       is minimally diverse as required by CAFA and the Motion to Remand
       must be denied.
Id. at 7-8.
       Eversource argues that the only way removal could have been improper is if

the “home state exception” to CAFA federal court jurisdiction applied, the burden

of proof of which rests with Plaintiffs. “[O]nce the general requirements of CAFA

jurisdiction are established, plaintiffs have the burden of demonstrating that

remand is warranted on the basis of one of the enumerated exceptions.” Id. at 8

(quoting Greenwich Fin. Servs. Distressed Mortgage Fund 3 LLC v. Countrywide

Fin. Corp., 603 F.3d 23, 26 (2d Cir. 2010)). Plaintiffs fail to meet this burden because

they “are required to show by a fair preponderance of evidence that two-thirds of


                                                                                     10
       Case 3:20-cv-01338-VLB Document 39 Filed 04/01/21 Page 11 of 19




class members are Connecticut citizens” but “[t]hey have failed to do so.” Id.

(emphasis in original). This is because “Plaintiffs simply have failed to offer any

evidence of domicile as to the members of the putative class. They have provided

no affidavits, data, business filings, or other evidence to demonstrate where the

individual putative class members are physically present and intend to stay. Nor

is there any such evidence concerning the nerve center(s) of business class

members.” Id. at 9. “The Plaintiffs have not come close to proving that two-thirds

or more of putative class members are Connecticut domiciliaries, which is required

under the local controversy and home-state exceptions. For that reason alone, the

Motion to Remand should be denied.” Id. at 9-10. Eversource also takes issue with

Plaintiffs’ claim that they, in their Motion to Amend, are merely clarifying their

original intent in defining their proposed class:


      Plaintiffs improperly seek to alter the class definition that they
      themselves drafted by inviting the Court to look beyond their pleading
      and analyze their so-called ‘original intent.’ . . . Plaintiffs cite no
      authority permitting a court to infer a party’s alleged ‘original intent,’
      and the Court should not do so here where the alleged ‘original intent’
      is completely at odds with what has been pled. To do so would go
      against established law that ‘no antiremoval presumption attends
      cases invoking CAFA, which Congress enacted to facilitate
      adjudication of certain class actions in federal court.’ Dart Cherokee
      Basin Operating Co., LLC v. Owens, supra, 574 U.S. at 89. When a
      party invokes a court’s subject matter jurisdiction under CAFA, a court
      must give strong preference to the resolution of interstate class
      actions in federal court. See Westerfeld v. Indep. Processing, LLC,
      621 F.3d 819, 822 (8th Cir. 2010) (‘CAFA grants broad federal
      jurisdiction over class actions,’ and it has ‘a strong preference that
      interstate class actions . . . be heard in a federal court.’).
[ECF No. 26 at 10-11].
      Finally, Eversource argues that the Court should disregard Plaintiffs’ Motion

to Amend because it is well-established that the propriety of removal is determined

                                                                                   11
       Case 3:20-cv-01338-VLB Document 39 Filed 04/01/21 Page 12 of 19




at the time of removal, not after that point. “A case is removable when the initial

pleading enables the defendant to intelligently ascertain removability from the face

of such pleading, so that in its petition for removal, [the] defendant can make a

short and plain statement of the grounds for removal as required [by] 28 U.S.C. §

1446(a).” [ECF No. 26 at 11 (quoting Whitaker v. Am. Telecasting, Inc., 261 F.3d

196, 205–06 (2d Cir. 2001) (emphasis in Opposition) and citing other cases holding

the same)]. Therefore, amendments to defeat removal are disallowed in all Circuits,

including the Second Circuit. Id. at 12 (citing In Touch Concepts, Inc. v. Cellco

P’ship, 788 F.3d 98, 102 (2d Cir. 2015) (“jurisdiction under CAFA is secure even

though, after removal, the plaintiffs amended their complaint to eliminate the class

allegations”) and similar cases from other Circuits)).


      Analysis


      For the following reasons, the Court grants Plaintiffs’ Motion to Substitute

Party, and grants Plaintiffs’ Motion to Amend insofar as it applies to “scrivener’s

errors” found in Plaintiffs’ original Complaint, but denies Plaintiffs’ Motion to

Amend to “clarify” or change the definition of Plaintiffs’ proposed class, and

denies Plaintiffs’ Motion to Remand.


      First, while it is well-established that the burden to show that removal is

proper is on the party removing the complaint, Grimo, 34 F.3d at 151, it is also clear

that the propriety of removal is determined when the case is removed to federal

court in the first place. “A case is removable when the initial pleading enables the

defendant to intelligently ascertain removability from the face of such pleading, so


                                                                                   12
       Case 3:20-cv-01338-VLB Document 39 Filed 04/01/21 Page 13 of 19




that in its petition for removal, [the] defendant can make a short and plain statement

of the grounds for removal as required [by] 28 U.S.C. § 1446(a).” Whitaker, 261 F.3d

at 205–06. “[T]he propriety of removal is to be determined by the pleadings at the

time of removal.” Fed. Ins. Co. v. Tyco Int’l Ltd., 422 F. Supp. 2d 357, 368 (S.D.N.Y.

2006) (emphasis added) (citing Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939)).


      Here, at the time of its removal pursuant to CAFA, this case was properly

removed because “minimal diversity” was shown by Eversource in its Notice of

Removal and in the original Complaint.        The original Complaint defined the

proposed class, in relevant part, as “homeowners and business owners who are

similarly situated to the plaintiffs in that they are located in and conduct their

business in Connecticut.” Compl. ¶ 18(a). Eversource stated in its Notice of

Removal that “members of the putative class of homeowners include individuals,

partnerships, and corporations who are ‘citizens’ of a state other than Connecticut.

For example, the putative class includes homeowners who are ‘citizens’ of a state

other than Connecticut but who own vacation and/or second homes along the

Connecticut shoreline, the Northwest Hills of Litchfield County, and other areas of

Connecticut,” and “members of the putative class include businesses who are

‘citizens’ of a state other than Connecticut [such as] businesses that have

operating locations in Connecticut, but that are ‘citizens’ of a state or states other

than Connecticut. Upon information and belief, this includes without limitation,

local branches of national banks, retailers, and numerous other businesses with

physical locations in Connecticut that are owned by corporations, limited liability




                                                                                   13
       Case 3:20-cv-01338-VLB Document 39 Filed 04/01/21 Page 14 of 19




partnerships, limited liability companies, and/or individuals who are not ‘citizens’

of Connecticut.” [ECF No. 1 ¶¶ 11-12]. The Court agrees.


      For subject matter jurisdiction under CAFA, minimal diversity is met “where

at least one plaintiff and one defendant are citizens of different states,”

Blockbuster, Inc. v. Galeno, 472 F.3d 53, 56 (2d Cir. 2006), and per the CAFA

statutory text, “the term ‘class members’ means the persons (named or unnamed)

who fall within the definition of the proposed or certified class in a class action.”

28 U.S.C. § 1332(d)(1)(D).        Here, Plaintiffs defined the class as merely

“homeowners” who are “located in” Connecticut, and “business owners” who

“conduct their business in Connecticut.” But as Eversource suggests, “diversity

jurisdiction is based upon the citizenship of parties, not where they reside, conduct

business, or are located.” [ECF No. 26 at 6]. “For diversity jurisdiction purposes,

an individual’s citizenship is the individual’s domicile, which is determined on the

basis of two elements: ‘(1) physical presence in a state and (2) the intent to make

the state a home.’” Praileau v. Fischer, 930 F. Supp. 2d 383, 395 (N.D.N.Y. 2013);

see also 13E Wright & Miller, Federal Practice & Procedure § 3612 (3d ed.) (“[A]

natural person normally acquires a domicile voluntarily by residing in a place with

an intention to remain there indefinitely.”).


      And for a business, citizenship for diversity purposes is both the state of

incorporation and where the principal place of business is located.             “[A]

corporation shall be deemed to be a citizen of every State and foreign state by

which it has been incorporated and of the State or foreign state where it has its

principal place of business.”     28 U.S.C. § 1332(c)(1).   The principal place of

                                                                                  14
       Case 3:20-cv-01338-VLB Document 39 Filed 04/01/21 Page 15 of 19




business is “where a corporation’s officers direct, control, and coordinate the

corporation’s activities.” St. Paul Fire & Marine Ins. Co. v. Scopia Windmill Fund,

LP, 87 F. Supp. 3d 603, 605 (S.D.N.Y. 2015).


      Plaintiffs’ proposed class, as defined in the original Complaint, includes

according to Eversource, upon information and belief, individuals and businesses

that are citizens of states apart from Connecticut.        CAFA minimal diversity

jurisdiction may be based on a removing party’s “information and belief.” See

Ehrman v. Cox Commc’ns., Inc., 932 F.3d 1223, 1227 (9th Cir. 2019) (“Congress, by

borrowing the familiar ‘short and plain statement’ standard from Rule 8(a), intended

to ‘simplify the pleading requirements for removal’ and to clarify that courts should

‘apply the same liberal rules [to removal allegations] that are applied to other

matters of pleading; [therefore, a] party’s allegation of minimal diversity may be

based on ‘information and belief’ [and] the pleading ‘need not contain evidentiary

submissions.’”) (quoting Dart Cherokee, 574 U.S. at 87-88)).


      This comports with the Court’s common sense. Not every homeowner in the

State of Connecticut is domiciled there, nor is every business operating in the State

of Connecticut incorporated there or having its principal place of business there.

Because of that, the Court finds that minimal diversity was satisfied when

Eversource removed the case to this Court.


      Plaintiffs concede as much when they move to amend their Complaint “to

clarify the original intent of the covered litigated class description of the putative




                                                                                   15
           Case 3:20-cv-01338-VLB Document 39 Filed 04/01/21 Page 16 of 19




class in the original complaint as ‘citizens’ of Connecticut instead of ‘residents’ of

Connecticut.” [ECF No. 15 at 11].


       Eversource argues that Plaintiffs have the burden to establish that one of the

exceptions to CAFA jurisdiction requires remand. [ECF No. 26 at 9]. The Court

agrees. CAFA requires the Court to decline jurisdiction over a class action if

“greater than two-thirds of the members of the proposed plaintiff classes in the

aggregate are citizens of the State in which the action was originally filed.” 28

U.S.C. § 1332(d)(4)(A)(i)(I). Here, despite filing their Motions to Amend and Remand

on September 9, 2020, Plaintiffs have proffered no evidence whatsoever even

suggesting that this criterion is met, either in or with their Motions, or since their

filings.


       Plaintiffs claim that “[t]he purpose of the plaintiffs’ Amended Complaint is to

clarify issues pertaining to jurisdiction under CAFA and not for the purpose of

eliminating a federal question to avoid federal jurisdiction.” [ECF No. 15 at 11].

Plaintiffs may only intend to “clarify” their proposed class definition and not to

“avoid federal jurisdiction,” but that would be the exact consequence of the Court

allowing Plaintiffs’ Motion to Amend. Were the Court to grant Plaintiffs’ Motion to

Amend in toto, Plaintiffs’ proposed class would consist only of citizens of

Connecticut, individuals and businesses alike, and even minimal diversity would

be defeated, requiring a remand to state court. Such a remand would be improper

for several reasons. First, cases brought under CAFA are preferably litigated in

federal court:



                                                                                   16
       Case 3:20-cv-01338-VLB Document 39 Filed 04/01/21 Page 17 of 19




      In remanding the case to state court, the District Court relied, in part,
      on a purported ‘presumption’ against removal. We need not here
      decide whether such a presumption is proper in mine-run diversity
      cases. It suffices to point out that no antiremoval presumption attends
      cases invoking CAFA, which Congress enacted to facilitate
      adjudication of certain class actions in federal court. CAFA’s primary
      objective is to ensure Federal court consideration of interstate cases
      of national importance. S. Rep. No. 109–14, p. 43 (2005) (CAFA’s
      ‘provisions should be read broadly, with a strong preference that
      interstate class actions should be heard in a federal court if properly
      removed by any defendant.’).
Dart Cherokee, 574 U.S. at 89; see also Westerfeld, 621 F.3d at 822 (“CAFA grants

broad federal jurisdiction over class actions,” and it has “‘a strong preference that

interstate class actions . . . be heard in a federal court.’”). Second, the Court has

no doubt that if Plaintiffs were to successfully litigate their claims to conclusion

with a judgment on one or more counts against Eversource, remand of this case to

state court only against citizens of Connecticut would leave the presumably

hundreds of non-citizen individuals and businesses located in Connecticut who

lost power from Eversource during Tropical Storm Isaias without remedy, or at

least with a remedy much delayed and decidedly inefficiently procured.              If

Eversource is indeed at fault and liable to Plaintiffs and their fellow class members

for some wrongdoing associated with Isaias, it will be most efficient for all involved

to litigate this case here, now. Finally, Plaintiffs’ cited Benko case is inapposite.

Not only is it non-binding on this Court, but, as Eversource notes, the Ninth Circuit

clarified Benko to mean that amendments may be allowed to clarify CAFA-specific

issues, such as the nature of a Defendant for jurisdiction purposes, but not to

change a class definition. Broadway Grill, 856 F.3d at 1278. District Courts in this

Circuit have noted Broadway Grill’s clarification of Benko and denied plaintiff

motions to amend and remand. See Romano v. Northrop Grumman Corp., No. 16-

                                                                                   17
       Case 3:20-cv-01338-VLB Document 39 Filed 04/01/21 Page 18 of 19




5760 (DRH), 2017 WL 6459458, at *5 (E.D.N.Y. Dec. 15, 2017) (noting that “[t]he

limited nature of Benko’s holding was recently reinforced by the Ninth Circuit” in

Broadway Grill and denying plaintiff motions to amend and remand).


      Moreover, even if the Court allowed the amendment, the motion to remand

would still be improper. “Every circuit that has addressed the question has held

that post-removal amendments do not oust CAFA jurisdiction.” Louisiana v. Amer.

Nat. Prop. Cas. Co., 746 F.3d 633, 639 F.3d (5th Cir. 2014)); In Touch Concepts, 788

F.3d 98, 102 (2d Cir. 2015) (“jurisdiction under CAFA is secure even though, after

removal, the plaintiffs amended their complaint to eliminate the class

allegations.”); In re Burlington N. Santa Fe Ry. Co., 606 F.3d 379, 380-81 (7th Cir.

2010) (“[J]urisdiction under CAFA is secure even though, after removal, the

plaintiffs amended their complaint to eliminate class allegations ... [as] allowing

plaintiffs to amend away CAFA jurisdiction after removal would present a

significant risk of forum manipulation.”); Thatcher v. Hanover Ins. Grp., Inc., 659

F.3d 1212, 1215 (8th Cir. 2001) (district court abused discretion in granting

plaintiff’s motion to voluntarily dismiss putative class action without considering

whether the motion was improper forum-shopping; district court could have

concluded it was such an attempt as plaintiff’s expressed intent was to amend his

complaint in order to avoid federal jurisdiction).


      Conclusion


      For all of the above reasons, this court must deny Plaintiffs’ motion to amend

to clarify or change the class definition and deny Plaintiffs’ motion to remand the


                                                                                 18
       Case 3:20-cv-01338-VLB Document 39 Filed 04/01/21 Page 19 of 19




case. Plaintiffs’ motion to substitute party is granted, and Plaintiffs may file an

amended complaint correcting scrivener’s errors.


                                                IT IS SO ORDERED

                                            __________/s/____________

                                            Hon. Vanessa L. Bryant
                                            United States District Judge


Dated at Hartford, Connecticut: April 1, 2021




                                                                                19
